DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr Bruce S. Itchkawitz on  6/6/2022.

The application has been amended as follows: 

Amendment to claim 1 to be entered by Examiner’s Amendment:

1.	(Currently Amended)	A system for generating a magnetized plasma and sustaining a magnetic field of the magnetized plasma, the system comprising: 
 	a plasma generator for generating the magnetized plasma and comprising an outer electrode and an upper central conductor located coaxially within and spaced from the outer electrode to form an annular plasma propagation channel with an outlet, 
a fuel injector for injecting a plasma fuel into an upstream end of the annular plasma propagation channel; 
one or more coils operable to generate a [[stuffing]] magnetic field in the annular plasma propagation channel and to provide a poloidal field for the magnetized plasma; 
a flux conserver having an outer wall and a lower central conductor located coaxially within and spaced from the outer wall to define an evacuated inner cavity with an entrance in fluid communication with the outlet of the annular plasma propagation channel and through which the magnetized plasma is injected into the inner cavity, wherein one end of the lower central conductor is electrically coupled to one end of the upper central conductor and another end of the lower central conductor is electrically connected [[coupled]] to the outer wall of the flux conserver; and 
a power supply source electrically coupled to the upper and lower central conductors such that a current flows along the upper and lower central conductors and the outer wall of the flux conserver, the power supply source comprising a formation power circuit configured to generate a formation power pulse sufficient to generate the magnetized plasma from the plasma fuel in the plasma generator and to inject the magnetized plasma into the flux conserver, and a sustainment power circuit configured to generate a sustainment current pulse along the upper and lower central conductors and the outer wall of the flux conserver sufficient to generate a toroidal magnetic field in the plasma generator and the flux conserver.

Allowable Subject Matter

  Claims 1-12 are allowed.

  The following is an examiner’s statement of reasons for allowance: 

The following is a statement of reasons for the indication of allowable subject matter:
1.	(Currently Amended) A system for generating a magnetized plasma and sustaining a magnetic field of the magnetized plasma, the system comprising:  a plasma generator for generating the magnetized plasma and comprising an outer electrode and an upper central conductor located coaxially within and spaced from the outer electrode to form an annular plasma propagation channel with an outlet, 
a fuel injector for injecting a plasma fuel into an upstream end of the annular plasma propagation channel; 
one or more coils operable to generate a [[stuffing]] magnetic field in the annular plasma propagation channel and to provide a poloidal field for the magnetized plasma; 
a flux conserver having an outer wall and a lower central conductor located coaxially within and spaced from the outer wall to define an evacuated inner cavity with an entrance in fluid communication with the outlet of the annular plasma propagation channel and through which the magnetized plasma is injected into the inner cavity, wherein one end of the lower central conductor is electrically [[coupled]] coupled to one end of the upper central conductor and another end of the lower central conductor is electrically connected [[coupled]] to the outer wall of the flux conserver; and 
a power supply source electrically coupled to the upper and lower central conductors such that a current flows along the upper and lower central conductors and the outer wall of the flux conserver, the power supply source comprising a formation power circuit configured to generate a formation power pulse sufficient to generate the magnetized plasma from the plasma fuel in the plasma generator and to inject the magnetized plasma into the flux conserver, and a sustainment power circuit configured to generate a sustainment current pulse along the upper and lower central conductors and the outer wall of the flux conserver sufficient to generate a toroidal magnetic field in the plasma generator and the flux conserver.

Conclusion

Claims 1-12 are allowed with examiners amendments.

Prior Art: The closest prior art, US 9596745, US11107592, US10546660, US10811144, US9267515, US8537958 teaches A system for generating a magnetized plasma and sustaining a magnetic field of the magnetized plasma, the system comprising: a plasma generator for generating the magnetized plasma and comprising an outer electrode and an upper central conductor located coaxially within and spaced from the outer electrode to form an annular plasma propagation channel with an outlet, a fuel injector for injecting a plasma fuel into an upstream end of the annular plasma propagation channel; one or more coils operable to generate a stuffing magnetic field in the annular plasma propagation channel and to provide a poloidal field for the magnetized plasma; a flux conserver having an outer wall and a lower central conductor located coaxially within and spaced from the outer wall to define an evacuated inner cavity with an entrance in fluid communication with the outlet of the annular plasma propagation channel and through which the magnetized plasma is injected into the inner cavity, wherein one end of the lower central conductor is electrically coupled to one end of the upper central conductor and another end of the lower central conductor is electrically coupled to the outer wall of the flux conserver; But do not teach the power supply circuit which for generating a sustainment current pulse along the upper and lower central conductors. It is not obvious to an ordinary skill in the art. Hence, allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        6/14/2022